MEMORANDUM OPINION
NIX, Judge.
This Court (on the Motion to Dismiss Appeal filed by the City of Oklahoma City) conducted a review of the petition in error and records filed with the Clerk of this Court, purportedly for the purpose of perfecting an appeal from a conviction in the Municipal Criminal Court of Oklahoma City, Oklahoma, Case Number 7257 for Driving Under the Influence of Intoxicating Liquor, and finds that said motion is well taken insofar as the transcript of evidence is concerned. However, it is the further finding of this Court that the Original Records were timely filed.
Therefore, we have examined the Petition in Error and the Original Record only for error, and find none.
It is the opinion of this Court that the judgment and sentence be affirmed.
BRETT, P. J., and BUSSEY, J., concur.